internal_revenue_service number release date cor-127422-00 date uilc the honorable russell d feingold united_states senate washington d c attention scott stearns dear senator feingold this letter is in response to your inquiry dated date concerning the business standard mileage rate your constituent wants us to change the rate quarterly i am pleased to tell you the business standard mileage rate will rise to cents per mile on date the primary reason for the increase is the jump in gasoline prices the following information may be helpful to your constituent the business standard mileage rate is a national average amount determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs such as maintenance repairs gasoline and oil of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate it is not feasible to change the rate more often than annually gasoline prices rise and fall during the year but taxpayers may continue to use the same rate without having to keep records of actual expenses although rising gasoline prices can be a disadvantage for taxpayers who use the rate falling prices can work to their advantage for example although gasoline prices fell in for all of and through date taxpayers were able to use the rate that reflected the earlier higher prices i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
